Citation Nr: 0627441	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to an extension of the delimiting date for the 
use of educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond August 20, 2001.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

According to the RO, the appellant served on active duty from 
August 1987 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in Muskogee, Oklahoma.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that his delimiting date for the use 
of educational assistance benefits under Chapter 30, Title 
38, United States Code, should be extended beyond August 20, 
2001.  He contends that he was forced to withdraw from school 
in the Fall of 2000 due to difficulties with a herniated disk 
in his low back, and says that the condition prevented him 
from using his remaining entitlement prior to expiration of 
the ordinary delimiting date.

The general rule with regard to educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
that the period within which an individual may use such 
benefits "expires at the end of the 10-year period beginning 
on the date of such individual's last discharge or release 
from active duty . . . ."  38 U.S.C.A. § 3031(a) (West 2002 
& Supp. 2005).  See 38 C.F.R. § 21.7050(a) (2005) (to the 
same effect).  An exception to that rule provides that the 
10-year period can be extended if (1) the individual "was 
prevented from pursuing such individual's chosen program of 
education before the expiration of the 10-year period . . . 
because of a physical . . . disability which was not the 
result of the individual's own willful misconduct, . . ." 
and (2) the individual applies for an extension within one 
year after the last date of the delimiting period otherwise 
applicable, or within one year of the last day on which the 
individual was so prevented from pursuing such program, 
whichever is later.  38 U.S.C.A. § 3031(d) (West 2002).  See 
38 C.F.R. § 21.7051(a) (2005) (to the same effect).  Under 
those circumstances, the 10-year period will not run during 
the period of time that the individual was prevented from 
pursuing such program, and will again begin running on the 
first day following the individual's recovery from such 
disability on which it is reasonably feasible for such 
individual to initiate or resume the program.  38 U.S.C.A. 
§ 3031(d) (West 2002).

The Board has reviewed the materials in the appellant's VA 
education file, and finds that additional development is 
required before a final determination can be made.  The RO 
has not provided the appellant with a formal notice letter 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
His dates of service have not been verified, and it appears 
from the documents in the file that not all of the VA 
treatment records relevant to his claim have been obtained 
and associated with the record on appeal.  In addition, no 
attempt has been made to procure an opinion with respect to 
the matter of whether the appellant's low back disability 
rendered pursuit of his program of education medically 
infeasible and, if so, for how long.  These matters need to 
be addressed.

Accordingly, this case is REMANDED for the following actions:

1.  Send the appellant a VCAA notice letter 
relative to the issue on appeal.  Afford him 
a reasonable opportunity to respond.

2.  Verify the appellant's dates of service.  
The information obtained should be associated 
with the file.

3.  Obtain copies of all records pertaining 
to any VA treatment the appellant has 
received for problems with his low back since 
January 1, 2000, including all records of 
physical therapy, following the procedures 
set forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the file.

4.  After the above development has been 
completed, arrange to have a physician review 
the file.  After reviewing the file, the 
physician should offer an opinion as to (1) 
whether the appellant's low back disability 
made it medically infeasible for him to 
pursue his chosen program of education at any 
time and, if so, (2) the approximate dates 
and length of time that he was so prevented 
from pursuing the program.  A complete 
rationale should be provided.

5.  Thereafter, take adjudicatory action on 
the appellant's claim.  If the benefit sought 
remains denied, issue him a supplemental 
statement of the case (SSOC).

After the appellant has been given an opportunity to respond 
to the SSOC, the file should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

